Case: 12-12833    Date Filed: 03/26/2013   Page: 1 of 9


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-12833
                           Non-Argument Calendar
                         ________________________

                           Agency No. A099-886-490


ANGEL TJHANG,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                (March 26, 2013)

Before CARNES, BARKETT, and FAY, Circuit Judges.

PER CURIAM:

      Angel Tjhang seeks review of the Order of the Board of Immigration

Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of asylum
                 Case: 12-12833        Date Filed: 03/26/2013        Page: 2 of 9


pursuant to the Immigration and Nationality Act (“INA”) § 208(a), 8 U.S.C.

§ 1158(a), withholding of removal under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3),

and protection under the United Nations Convention Against Torture and Other

Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”), 8 C.F.R.

§ 208.16(c). For the reasons set forth below, we deny Tjhang’s petition.

                                                I.

      Tjhang, a citizen of Indonesia, entered the United States in November 2005,

and subsequently filed an application seeking asylum, withholding of removal, and

CAT relief. In her supplemental statement, she claimed that she was persecuted in

Indonesia because she was Chinese and a Buddhist, rather than a Muslim. Before

the merits hearing, Tjhang submitted a copy of the U.S. State Department Country

Report on International Religious Freedom for 2010 (“2010 Religious Freedom

Report”) and the U.S. State Department Country Report on Human Rights

Practices in Indonesia for 2009 (“2009 County Report”).

      At the merits hearing, Tjhang testified that, from her birth in 1983 until

1995, she lived in a city that was predominately Muslim. During that time, (1) her

uncle was beaten by a native; 1 (2) she was bullied by native boys touching her

chest and pulling down her skirt, and her teachers did not punish the boys; (3) a

native customer at her parents’ store threatened to kill her family; and (4) her


      1
          Tjhang testified at the hearing that the term “native” referred to a Muslim.
                                                    2
               Case: 12-12833     Date Filed: 03/26/2013    Page: 3 of 9


native classmates attacked her in the pool and taunted her on the basis of her

Chinese ethnicity. In 1995, she and her family moved to a city in Indonesia that

was half Chinese and half Muslim, and in that city, Muslim men pushed her off of

her bicycle, and she injured her lips and arm, although her arm did not need

stiches. During riots in Indonesia in 1998, a group of natives attempted to rape her

sister, and natives attempted to burn her uncle’s store, but she and other family

members escaped the store and stayed at a hotel. Finally, in 2005, native men

attempted to touch her while she was riding on a motorcycle with her boyfriend.

The native men kicked her boyfriend, and one of the native men had a knife, but

Tjhang convinced the man not to stab her boyfriend. Although she was a Buddhist

in Indonesia, she was baptized as a Christian in 2006 in the United States.

      In an oral decision, the IJ stated that he found Tjhang’s testimony credible.

He stated that he was denying her application for asylum because she had not

suffered past persecution and did not have a well-founded fear of future

persecution on the basis of either her ethnicity or her religion, regardless of

whether she was Buddhist or Christian. The IJ also determined she had failed to

show that she was eligible for withholding of removal or CAT relief. The BIA

dismissed Tjhang’s appeal and agreed with the IJ’s finding that the harassment

Tjhang had suffered did not rise to the level of past persecution. The BIA affirmed

the IJ’s determination that Tjhang did not possess a well-founded fear of future


                                           3
               Case: 12-12833     Date Filed: 03/26/2013    Page: 4 of 9


persecution on the basis of her Chinese ethnicity or her Christian beliefs if she

returned to Indonesia, and the BIA stated that the documentary evidence supported

the IJ’s determination. Because Tjhang had not satisfied her burden with respect to

asylum, she had not satisfied the higher burden that applied with respect to

withholding of removal. Further, because none of the harassment Tjhang

experienced was perpetrated by, or with the acquiescence of, a government

official, the BIA would not disturb the IJ’s determination that she was ineligible

for CAT relief.

                                          II.

      On appeal, Tjhang argues that the IJ erred in denying her application for

asylum because her testimony before the IJ concerning the acts against her and her

family showed that she was persecuted. Further, as she is a Christian, there is a

risk that she would be persecuted in the future, as illustrated by the 2010 Religious

Freedom Report. Tjhang asks us to hold that a pattern and practice of persecution

against Christians in Indonesia exists based on the evidence in the 2010 Religious

Freedom Report. She also asks us to consider the persuasive authority of the Ninth

Circuit concerning the disfavored-group analysis and argues that, under this

analysis, she is eligible for asylum. She asserts that she is also eligible for

withholding of removal on the same basis that she is entitled to asylum. She

argues that she qualifies for CAT relief based on her status as a Chinese-Christian


                                           4
               Case: 12-12833     Date Filed: 03/26/2013     Page: 5 of 9


Indonesian because she was persecuted in the past, and the government is taking

little action to stop physical attacks against Christians.

      In a petition for review of a BIA decision, we review factual determinations

under the substantial evidence test. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,

1350 (11th Cir. 2009). Under the substantial evidence test, we draw every

reasonable inference from the evidence in favor of the decision, and reverse a

finding of fact only if the record compels reversal. Id. at 1351. The fact that the

record may support a contrary conclusion is insufficient to reverse. Id. We review

the BIA’s decision as the final judgment, unless the BIA expressly adopted the IJ’s

decision. Id. at 1350. Where the BIA expressly adopts the IJ’s decision, we will

review the decisions of both the BIA and the IJ. Id.

      An applicant for asylum must meet the INA’s definition of a refugee. INA

§ 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A). The INA defines a refugee as:

      any person who is outside of any country of such person’s nationality
      . . . and who is unable or unwilling to return to, and is unable or
      unwilling to avail himself or herself of the protection of, that country
      because of persecution or a well-founded fear of persecution on
      account of race, religion, nationality, membership in a particular
      social group, or political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

      To show eligibility for asylum, an applicant may satisfy her burden of proof

in either of two ways. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230-31 (11th

Cir. 2005). First, she may show that she was persecuted in the past in her home
                                            5
              Case: 12-12833     Date Filed: 03/26/2013    Page: 6 of 9


country on a protected ground. Id. If the applicant demonstrates past persecution,

there is a rebuttable presumption that she has a well-founded fear of future

persecution. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006).

Second, an applicant may meet her burden by establishing that she has a

well-founded fear that she will be persecuted in the future on account of a

protected ground. Sepulveda, 401 F.3d at 1231. She must demonstrate that her

well-founded fear of future persecution is subjectively genuine and objectively

reasonable. Id. The applicant must present specific, detailed facts that show a

good reason to fear that she will be singled out for persecution. Id. However, the

applicant does not need to prove that she would be singled out for persecution if

she is a member of a group that is subjected to a pattern or practice of persecution

in her country of nationality. See Kazemzadeh, 577 F.3d at 1354. When

considering whether the applicant has established a pattern or practice of

persecution in her home country, the BIA is entitled to rely heavily on the U.S.

State Department’s Country Reports. Id.

      Persecution is an extreme concept and requires more than a few isolated

incidents of verbal harassment or intimidation. See Sepulveda, 401 F.3d at 1229,

1231 (providing that death threats to Sepulveda, her brother, and other members of

her political group did not rise to the level of past persecution). In determining

whether an applicant has suffered past persecution, the factfinder must consider the


                                          6
               Case: 12-12833     Date Filed: 03/26/2013    Page: 7 of 9


cumulative effects of any alleged incidents. See Delgado v. U.S. Att’y Gen., 487

F.3d 855, 861 (11th Cir. 2007). We may consider a threatening act against another

as evidence that the applicant suffered persecution where that act concomitantly

threatens the applicant. De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1009 n.7

(11th Cir. 2008).

      The record demonstrates that Tjhang has failed to establish past persecution

on account of a statutorily-protected factor. First, Tjhang’s statements and

testimony establish that she had been subject to various assaults on the basis of her

Chinese ethnicity. While the incidents directed at her certainly amount to

harassment, it cannot be said that the record compels a finding that they met the

“extreme” threshold level of persecution. See Sepulveda, 401 F.3d at 1231.

Rather, we have held that worse treatment than Tjhang suffered did not establish

persecution. See, e.g., Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th Cir.

2008) (holding that no persecution occurred when an alien was detained for 36

hours after participating in a political rally, and during his detention, police officers

beat him severely enough to warrant a 2-day hospital stay, several medications,

and 2 weeks of rest); Kazemzadeh, 577 F.3d at 1350 (holding that an alien had not

established past persecution when he was arrested while participating in a student

demonstration, interrogated and beaten for five hours, detained for four days,

subsequently monitored by Iranian authorities, and forced to appear before a


                                            7
                Case: 12-12833       Date Filed: 03/26/2013      Page: 8 of 9


university disciplinary committee and an Islamic court). Therefore, substantial

evidence supports the BIA’s determination that Tjhang did not show past

persecution.

       In addition, the record does not compel a finding that Tjhang has a

well-founded fear of future persecution if she returns to Indonesia. Tjhang

presented no evidence indicating that she would be singled out for persecution

based on her Chinese-Christian status. Furthermore, there is no compelling

evidence in the record that mandates finding a pattern and practice of persecuting

Christians in Indonesia. 2 Tjhang points to statements in the 2010 Religious

Freedom Report that indicated that 28 churches were closed in 2010 due to

violence and intimidation, that there had been few convictions relating to the

closings, that several local governments based their ordinances on Shari’a law, and

that one province authorized Shari’a law. However, this does not compel a

determination that there is a pattern or practice of persecution against Christians in

Indonesia. The 2010 Religious Freedom Report also provided that the Indonesian

Constitution provided for freedom of religion and that the Indonesian government

generally respected religious freedom for the six officially recognized religions,

which included Catholicism and Protestantism. Further, the ordinances based on

Shari’a law were sporadically enforced and only applied to Muslims. The province
       2
        Tjhang does not raise any claim on appeal that a pattern or practice against ethnic
Chinese exists in Indonesia, and thus, she has abandoned this claim. See Sepulveda, 401 F.3d at
1228 n.2.
                                                 8
              Case: 12-12833     Date Filed: 03/26/2013    Page: 9 of 9


where Shari’a law was authorized also specifically exempted Christians, and

enforcement had reduced since 2007. The 2009 Country Report stated that the

Indonesian Constitution provided all persons the right to worship according to their

own religions or beliefs, and the government generally respected that provision.

Based on the evidence in these reports indicating that the Indonesian government

generally respects freedom of religion, we conclude that the record does not

compel reversal on this basis. Because we have held that the law does not permit

weighing of an applicant’s membership in a targeted group along with his

individualized risk of being targeted for persecution, we will not apply the

disfavored-group analysis to evaluate Tjhang’s eligibility for asylum. See

Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1346, 1348 (11th Cir. 2008). Thus,

we conclude that Tjhang has failed to demonstrate that she was eligible for asylum.

      To qualify for withholding of removal and CAT relief, an applicant must

establish standards more stringent than those for asylum eligibility. See Zheng,

451 F.3d at 1292. Because Tjhang could not prove her entitlement to asylum

relief, she necessarily failed to demonstrate that it was more likely than not that she

would be persecuted or that she would be subjected to severe pain or suffering by,

or with the acquiescence of, government officials in Indonesia. See id.

      For the foregoing reasons, we deny Tjhang’s petition.

      DENY PETITION.


                                           9